 429324 NLRB No. 79UNIROYAL TECHNOLOGY CORP.1The Respondent™s request for oral argument is denied as therecord, exceptions, and briefs adequately present the issues and the
positions of the parties.2The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We find without merit the Respondent™s allegations of bias on thepart of the judge. On our full consideration of the record, we find
no evidence that the judge prejudged the case, made prejudicial rul-
ings, or demonstrated bias in his credibility resolutions, analysis, or
discussion of the evidence.3All dates are in 1995, except where otherwise stated.4The judge also found that while employed by the Respondent,Lozano openly talked about his criminal conviction with coworkers
and supervisors, and that Lozano™s criminal past and his subsequent
religious conversion were well known throughout the plant.5We find merit in the Respondent™s exception to the judge™s find-ing that the Respondent had no written policy on discharge for fal-
sification of an application. The foregoing handbook provision con-
stitutes such a written policy.Royalite, a Division of Uniroyal Technology Cor-poration and United Paperworkers Inter-national Union, AFLŒCIO, CLC. Cases 25ŒCAŒ23836 (Amended) and 25ŒCAŒ23865 (Amended)September 24, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn September 17, 1996, Administrative Law JudgeLowell Goerlich issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief.The National Labor Relations Board has consideredthe decision in light of the exceptions and briefs1andhas decided to affirm the judge™s rulings, findings,2and conclusions and to adopt his recommended Order.The judge found, among other things, that the Re-spondent unlawfully discharged Alfredo Lozano on
March 28, 1995,3because of his union activities. Weaffirm this finding.The credited record evidence shows that the Re-spondent suspended Lozano, a leading union adherent,
on March 21, the day he testified in a manner adverse
to the Respondent™s position in the hearing on its ob-
jections to a Board-conducted representation election.
On March 28, Lozano was formally discharged. Dur-
ing his testimony in the representation hearing, Lozano
acknowledged that the employment application he had
completed before his hire in 1992 did not indicate his
1986 conviction and 42-month incarceration on felony
cocaine charges. The judge in the instant proceeding
credited Lozano™s testimony that he did not inten-
tionally falsify his answer to the question on the appli-
cation concerning prior convictions.4The Respondent contends that it terminated Lozanobecause he falsified his employment application,
whether intentionally or unintentionally. In support ofits contention, it relies on certain company policies andtwo previous discharges. For the reasons described
below, we are not persuaded that the asserted policies
and practices warrant reversing the judge™s findings.The Respondent maintained an employee handbook,dated 1987, that designated ‚‚Serious Rule Infractions
... which 
may result in discipline including suspen-sion, or if warranted, immediate discharge.™™ (Emphasis
added.) Among the infractions listed is ‚‚[g]iving false
information, such as: (a) [f]alse statements on employ-
ment application or medical records.™™5A March 29 memo that was distributed afterLozano™s discharge purports to explain the Respond-
ent™s practice with respect to the institution of dis-
cipline under the handbook provision. It states in perti-
nent part:... misrepresenting or omitting information on a
job application or during the interview/hiring
process may result in termination, depending upon
the nature of the misrepresentation, error, or omis-
sion .... 
While not every subsequently discov-ered error or omission will result in the employ-
ee™s discharge, if the omitted or misrepresented
fact would have caused the [Respondent] not to
hire the employee (had the [Respondent] known
about it at the time), then it is the Company™s
practice to terminate that person.The Respondent™s reliance on these documents insupport of its defense is not persuasive. First, we note
that the handbook provision is discretionary as to
whether the omission of information on a job applica-
tion will result in discipline. It states only that employ-
ees may be disciplined for such an infraction. Signifi-cantly, the discipline imposed may be something short
of discharge. Second, the Respondent™s post hoc expli-
cation of the handbook provision by way of the March
29 memo reaffirms that the omission of information on
a job application will not automatically result in dis-
cipline. It further states that it is the Employer™s prac-
tice to discharge an employee for a subsequently dis-
covered omission or misrepresentation if the omitted or
misrepresented fact would have caused the Respondent
not to hire the employee had it known of the fact. The
record establishes that the Respondent knowingly hired
a convicted policeman who had been a member of a
burglary ring, and that it knowingly hired prior drug
users notwithstanding a strict policy against drug use.
These hires make it clear that criminal conviction and
prior drug activity do not preclude the hire of an indi-
vidual. Hence, we agree with the judge that the Re-
spondent™s assertion that Lozano™s discharge was law-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00429Fmt 0610Sfmt 0610D:\NLRB\324.057APPS10PsN: APPS10
 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6It is axiomatic that incompetence is grounds for termination, andthat the lack of an adequate educational background can preclude the
hire of a particular individual for a managerial position. The policy
against nepotism speaks for itself.1The facts found here are based on the record as a whole and theobservation of the witnesses. The credibility resolutions have been
derived from a review of the entire testimonial record and exhibits,
with due regard for the logic of probability, the demeanor of the wit-nesses, and the teachings of NLRB v. Walton Mfg. Co., 369 U.S.404, 408 (1962). As to those witnesses testifying in contradiction of
the findings here, their testimonies have been discredited either as
having been in conflict with the testimonies of credible witnesses or
because the testimony was in and of itself incredible and unworthy
of belief. All testimony has been reviewed and weighed in the light
of the entire record. No testimony has been pretermitted.ful because it would not have hired him had it knownof his conviction is not supported by the evidence.The Respondent further contends that the previousdischarge of two employees who falsified their em-
ployment applications supports its termination of
Lozano. However, as the judge found, the two dis-
charges are distinguishable from Lozano™s discharge.
One involved a managerial employee whose incom-
petence belied the educational background he falsely
claimed on his application to possess. The other in-
volved an individual who intentionally misstated on his
application and in his job interview that he was not re-
lated to anyone employed by the Respondent. In fact,
his stepfather was an employee, and the Respondent
maintained a policy against nepotism that barred the
individual™s hire. In each of the foregoing instances, it
seems clear that the Respondent would not have em-
ployed these individuals had it known of these facts at
the time of their hire. Thus, in contrast to Lozano™s
discharge, the discharges of these individuals were
consistent with the Respondent™s policy as described in
its March 29 memo.6In sum, the foregoing establishes that the Respond-ent™s hiring history would not have precluded Lozano™s
hire, and that no personnel policy required his termi-
nation. In these circumstances, we find that the Re-
spondent failed to rebut the General Counsel™s prima
facie case that it discharged Lozano because of his
union activity and that his discharge violated Section
8(a)(3) of the Act.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the judge and orders that the Re-
spondent, Royalite, a Division of Uniroyal Technology
Corporation, Warsaw, Indiana, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order.Walter Steele, Esq. and Norton B. Roberts, Esq., for the Gen-eral Counsel.Jay Kiesewetter, Esq., Terrie L. Dill, Esq., and Janis A.Pope, Esq., of Memphis, Tennessee, for the Respondent.Ted Sautter, of North Webester, Indiana, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASELOWELLGOERLICH, Administrative Law Judge. The origi-nal charge in this case was filed by the United Paperworkers
International Union AFLŒCIO, CLC (the Union), on March
30, 1995, and a copy was served by certified mail onRoyalite, a Division of Uniroyal Technology Corporation(the Respondent), on March 30, 1995. The amended charge
in Case 25ŒCAŒ23836 was filed by the Union on March 31,
1995, and a copy was served by certified mail on the Re-
spondent on March 31, 1995. The original charge in Case
25ŒCAŒ23865 was filed by the Union on April 12, 1995, and
a copy was served by certified mail on the Respondent on
April 12, 1995. The amended charge in Case 25ŒCAŒ23865
was filed by the Union on May 9, 1995, and a copy wasserved by certified mail on the Respondent on May 10, 1995.
The second amended charge in Case 25ŒCAŒ23865 was filed
by the Union on August 25, 1995, and a copy was served
by certified mail on the Respondent on August 25, 1995.An order consolidating cases, consolidated complaint andnotice of hearing was issued on September 21, 1995. The
consolidated complaint, among other things, alleges that the
Respondent discharged Alfredo Lozano in violation of Sec-
tion 8(a)(1) and (3) of the National Labor Relations Act (the
Act).The Respondent filed a timely answer denying that it hadengaged in the unfair labor practices alleged.The complaint came on for hearing at Warsaw, Indiana, onFebruary 21Œ23 and May 15Œ17, 1996. Each party was af-
forded a full opportunity to be heard, to call, to examine and
cross-examine witnesses, to argue orally on the record, to
submit proposed findings of facts and conclusions, and to file
briefs. All briefs have been carefully considered.On the entire record in this case and from my observationof the witnesses and their demeanor, I make the followingFINDINGSOF
FACT,1CONCLUSIONS, ANDREASONSTHEREFORI. BUSINESSOFRESPONDENT
At all material times the Respondent, a corporation, withan office and place of business in Warsaw, Indiana (the Re-
spondent™s facility), has been engaged in the manufacture
and sale of plastic sheet stock.During the past 12 months, the Respondent, in conductingits business operations described above, sold and shipped
from its Warsaw, Indiana facility goods valued in excess of
$50,000 directly to points outside the State of Indiana.At all material times the Respondent has been an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.II. THELABORASSOCIATIONINVOLVED
At all material times the Union has been a labor organiza-tion within the meaning of Section 2(5) of the Act.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00430Fmt 0610Sfmt 0610D:\NLRB\324.057APPS10PsN: APPS10
 431UNIROYAL TECHNOLOGY CORP.2Beginning sometime in October or November 1994, the Unionbegan an organizing drive to seek representation of the Respondent™s
employees at the Warsaw facility. On December 22, 1994, the Union
filed an election petition that resulted in an election on February 10,
1995. The Union prevailed 62 votes for and 60 against the Union.
The Respondent filed objections to the election, which were over-
ruled by the Board, after a hearing on March 20, 1995. The matter
is now pending on appeal in the U.S. court of appeals.3Zappala also addressed employees at what were termed TQMmeetings (total quality management).III. THEUNFAIRLABORPRACTICES
A. The Alleged 8(a)(1) Violations of John ZappalaJohn Zappala was a vice president and general manager ofRoyalite, a Division of Uniroyal Technology Corporation.2He is responsible for ‚‚running [its] entire business.™™
Royalite includes three manufacturing plants at Warsaw, In-
diana; Rome, Georgia; and Redlands, California, and an of-
fice in Mishawaka, Indiana. During the period in which the
Union was campaigning for union votes for an election to be
held on February 10, 1995, Zappala held what was termed
a town meeting at the Warsaw plant. It had been the Re-
spondent™s custom to hold town hall meetings, usually once
a year. According to Zappala ‚‚the town hall meetings are a
forum for the executive management, vice president, and
general manager in particular, to discuss the performance of
the corporation and the division with the employees.™™ Meet-
ings in December 1994 were held in the Respondent™s con-
ference room. ‚‚We divide the shifts up so we can keep the
manufacturing operation running, so we take in portions of
the shift.™™ At the meetings Zappala announced that the Re-
spondent would be giving a 3-1/2-percent wage increase on
January 30, 1995, which was the ‚‚12-month anniversary
date ... of the previous wage increase.™™ The meeting was

turned over to questions. Some questions were answered at
the meeting but others were written down to be answered
later. ‚‚We tried to answer the simple questions ... and oth-

ers might have been questions or suggestions and generally
required more time ... we would ... collect those ques-

tions ... we would post a written response to the ques-

tions.™™Several of the employees testified about what Zappala saidat the meetings3at which Zappala spoke. Randall Lee Zorntestified that Zappala said, ‚‚[We] didn™t need an outsider to
make our decisions for us.™™ Questions were posed: ‚‚[W]hat
was it that we wanted .... 
[W]hat do we need to do tomake this right. What do we need to do to satisfy the peo-
ple.™™ Larry Brubaker testified that Zappala said that ‚‚[h]e
had come to us and said that he understood ... at the plant,

that people weren™t happy™™ and ‚‚that they could fix the
problems that was [sic] going on, that they did not need any
outside intervention.™™ Zappala also said he wanted to know
what was wrong that ‚‚they could take care of and remedy.™™
He also said, ‚‚[We] did not need an outside source.™™ There
were 12 to 15 employees in Brubaker™s group. They were
‚‚pretty much pro-union people.™™Rodney Von Smythe testified that at a meeting that he at-tended in which Zappala spoke, all the employees attending
the meeting wore union buttons. There were ‚‚few™™ employ-
ees in this meeting. Zappala asked the employees, ‚‚What
was our gripes.™™ The employees responded. He said he
would look into the ‚‚gripes™™ and see if they were feasible.Zappala testified that he did not solicit gripes, mention theUnion, or tell the employees he would fix problems.Zappala testified that at the TQM meetings he did not dis-cuss the Union, or ask people to tell their gripes; he never
asked employees what they wanted to satisfy them or elimi-
nate their complaints nor did he promise to fix the problems,
improve anything, or remedy their complaints.I have weighed the credibility of the witnesses, their de-meanor, and the fact that Zappala was following the Re-
spondent™s line of promoting union opposition. I discredit
Zappala where his testimony conflicts with that of the wit-
ness mentioned above.When considered with Zappala™s statements, ‚‚we didn™tneed an outsider to make our decisions for us™™ and that em-
ployees did not need an outside source or intervention, and
Zappala™s questions of employees about what were their
‚‚gripes™™; and that the Respondent would look into such
gripes, impressed employees with the idea that the Respond-
ent would respond favorably to their requests. This was also
implicit in Zappala™s query regarding what was wrong that
the Respondent could take care of and remedy. Zappala™s re-
marks carried the idea that the employees did not need a
union because the Employer would favorably resolve their
problems and were in violation of the Act. Merle LindseyChevrolet, 231 NLRB 478 fn. 2 (1977); Uarco Inc., 216NLRB 1 (1974).B. The Alleged 8(a)(1) Violations of James SchwinnJames Schwinn was employed by Uniroyal Technology.He was director of industrial relations and equal employment
opportunity programs. He was ‚‚in charge of all human re-
source activities for the entire corporation, reporting to the
vice president of human resources and administration, Martin
Gutfreund™™ who was ‚‚the director of equal employment op-
portunity programs for the corporation.™™ He was responsible
for 11 plants including the corporate headquarters. Schwinn
handles contract negotiations. Schwinn played a ‚‚role in the
company™s communication effort with the Warsaw employ-
ees prior to the election.™™ On January 31, 1995, he held a
series of nine meetings with employees lasting approximately
2 hours. Gutfreund invited him to conduct these meetings.
The purpose of his speaking was ‚‚[t]o discuss bargaining
practices in the company .... It 
was designed merely tosummarize the company™s bargaining history since 1990Œ
91.™™ Schwinn spoke from a transcript prepared by a lawyer.
Schwinn knew that a union election campaign was occurring.
His remarks were aimed in that direction.It is obvious from a review of Schwinn™s transcript whatthe Respondent™s purpose was in giving the speeches. It was
to portray the Respondent™s hard bargaining position and its
insistence on obtaining concessions from its unionized em-
ployees and to persuade employees not to vote for the Union.
Thus, Schwinn told how Port Clinton, a union plant, was
closed for 2 years and was only opened when concessions
were given and how in Stamford, Connecticut, the Respond-
ent demanded concessions that the employees resisted with
a strike, to which the Respondent responded with replace-
ments and the imposition of its demanded concessions. Only
nine strikers returned for work when the strike was called offVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00431Fmt 0610Sfmt 0610D:\NLRB\324.057APPS10PsN: APPS10
 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The wages at Warsaw were better than those at Stamford.5Stoughton had better benefits and wages than Warsaw.6The Respondent maintains that Schwinn, a seasoned labor rela-tions professional, aware of the sensitivity of using words like ‚‚bar-
gaining from scratch™™ would never use such words to describe the
bargaining process; however, it is equally as reasonable that
Schwinn, whose objective was to persuade employees to disfavor the
Union, would have known that the use of ‚‚bargaining from scratch™™
would have deterred employees from favoring the Union and thusfurthered his objective to keep the Union out of the plant. His use
of the words was apparently deliberate as was his written transcript.at Stamford.4Schwinn also mentioned Stoughton which isorganized by the Union. He foretold that when negotiations
opened the Respondent would demand concessions and that
the Respondent would bring Stoughton in line with Port
Clinton and Stamford. These were the kind of negotiations
the Warsaw employees could look forward to if they chose
the Union. ‚‚It is a new day at the bargaining table. My
marching orders have been to get the kinds of reductions and
changes in these contracts that will bring down the cost of
operating those plants.™™ Moreover, Schwinn said in respect
to concessions, the Union knew that ‚‚Uniroyal is determinedto get these changesŠso determined that, so far, the com-
pany has shut down a plantŠand has taken a bitter strike
when the unions failed to agree to give the company the
kinds of changes that it believes it must have.™™ Schwinn™s
parting shot was wait until he negotiated at Stoughton5andthen make comparisons; vote the Union in, then instead of
hearing from Stoughton, ‚‚we™ll learn from you.™™ (The Re-
spondent was demanding concessions at Stoughton.)During his speech Schwinn sometimes varied from thetranscript and after his speeches he opened the meeting for
questions. According to employee Zorn, Schwinn said at the
meeting that ‚‚he would be required to come to negotiations,
but he didn™t have to agree to anything™™ and that he would
get the Stoughton, Wisconsin plant back in line. Zorn further
testified Schwinn said, ‚‚I broke the Union in such and such
a place. I broke the Union here. And I am going to break
the Union here in Warsaw.™™Employee Smythe testified that Schwinn said,‚‚[B]argaining starts from scratch.™™ ‚‚It don™t start [from]
where you left off.™™ Smythe quoted Schwinn as saying,
‚‚Don™t get a Union. And see what I do to the Stoughton,
Wisconsin plant. Because there is going to be a lot ofchanges take place there .... 
[I]f you do get a union, thenI can make you the example to them.™™ The Respondent™s
practice was to hire replacements. The Stoughton plant was
the highest paid plant in the Company.Schwinn generally denied the testimony of Zorn andSmythe. Joseph B. Bell, retired manager for factories in the
northern division, also denied the testimony of Smythe and
Zorn. I credit Smythe and Zorn. The remarks they attribute
to Schwinn were in line with the transcript of his speeches.After Schwinn had concluded his speeches he opened themeeting to employees™ questions. In answer to a question
Schwinn said that all subjects of mandatory bargaining were
subject to the bargaining process. Bell testified that Schwinn
said that he was a ‚‚tough negotiator.™™It would have been a dull employee indeed who would nothave derived from Schwinn™s remarks that it would have
been futile for the employees to have chosen the Union as
their bargaining representative, because the Union would be
broken, bargaining would start from scratch,6concessionswould be demanded, and the employees would lose benefits.Schwinn™s remarks constituted a violation of Section 8(a)(1)
the Act. See Pepsi-Cola Bottling Co., 315 NLRB 882, 891(1994).C. The Alleged 8(a)(1) Violations of StephenAlanGodsell
Rex Alan Rife, an extruder operator, went to the foreman™soffice together with Gerald Wayne Boyer, production super-
visor, and Stephen Alan Godsell, at that time human resource
manager, in January 1995. Boyer left. Godsell, according to
Rife, questioned him on why he had left the ranks of the
antiunion people (Rife had left the antiunion ranks and com-
menced wearing a union button). Rife told Godsell that the
reason was ‚‚the wage problem and the insurance problem
with the Company.™™ Godsell then asked Rife if he ‚‚knew
of any way that we could satisfy everybody in the plant ...

in response to the insurance problems.™™ Rife replied that he
‚‚didn™t have any idea.™™ Godsell said that he was ‚‚sorry™™
that Rife had ‚‚left the ranks.™™ Godsell admitted that he had
made the comment to Rife, ‚‚I™m sorry to hear that you™re
supporting the union.™™ Earlier that morning Godsell had
learned from Rife™s wife, a cafeteria attendant, that Rife had
changed from a ‚‚company supporter™™ to a union supporter.
Godsell denied the above-noted interrogations.Lozano testified that among other things Godsell said tohim, ‚‚We hear that you are doing a lot of union talk. And
you know that we don™t like that kind of stuff around here.™™
The General Counsel claims that the above remark created
an impression of surveillance of Lozano™s union activities
citing 7-Eleven Food Store, 257 NLRB 108 (1981). I agreewith the General Counsel; it can be reasonably assumed from
Godsell™s statement that Lozano had been placed under sur-
veillance. Godsell™s remark was in violation of Section
8(a)(1) of the Act as well as his interrogations of Rife. See
Rossmore House, 269 NLRB 1176 (1984).I credit Rife and Lozano.D. The Alleged 8(a)(1) Violations of MichaelGarrettDeWald
Michael Garrett DeWald was a production supervisor fromDecember 1994 through January 30, 1995. Ralph Edward
Crawford who had been an inspector/packer and one of the
Union™s organizers until February 2, 1996, in a conversation
with DeWald, testified that DeWald said that bargaining
would ‚‚start from scratch™™ and ‚‚you could lose all your
benefits.™™ The conversation took place while DeWald was
Crawford™s supervisor in 1995. According to Crawford,
DeWald also said that there was a strong possibility that the
plant would close if the Union came in. DeWald also told
Crawford that he had come from a town where he believed
that the Union had broken the company and turned the town
into a ghost town; that the same would happen with the Re-
spondent if the Union prevailed. Crawford had many con-
versations with DeWald. DeWald admitted that he talked to
Crawford about the Union. DeWald denied that he had said
bargaining would start from scratch. DeWald generally de-
nied Crawford™s assertions.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00432Fmt 0610Sfmt 0610D:\NLRB\324.057APPS10PsN: APPS10
 433UNIROYAL TECHNOLOGY CORP.7Lozano, according to the General Counsel, was discharged un-lawfully. (See, infra.)8I considered DeWald to be a mendacious witness whose de-meanor reflected the falsifications he uttered. As among him,
Crawford, and Lozano I credit Crawford and Lozano.9An amendment to the complaint was allowed charging that Woodinformed employees it would be futile to join a union.Employee Alfredo Lozano, an extrusion operator,7testifiedthat DeWald said to him, ‚‚This is what the Paperworkers
Union done to Knuckle Valve. They made them lose their
job. And this is what they are going to do to you at this
Company.™™ DeWald showed Lozano a ‚‚piece of paper™™
showing that a factory called Knuckle Valve had moved out
of the area. Lozano further testified that the first day he
came into the plant wearing a union button DeWald asked
him ‚‚what was it™™ and ‚‚he just walked away.™™According to Lozano, DeWald also said to him and othersat lunch ‚‚the Union doesn™t have any power to do anything
but call a strike. That the Company would probably ...

would not under any circumstances, let the Union in any-
way.™™ Lozano also had many conversations with DeWald.In view of the fact that Schwinn had told the employeesthat if the Union were selected as a bargaining agent the Re-
spondent would make Warsaw an example for concessions
demanded, DeWald™s ‚‚scratch™™ remark took on illegal es-
sence and threatened a loss of existing benefits and left em-
ployees with the impression that what they ultimately would
receive depended on what the Union could induce the em-
ployer to restore. See Lear-Siegler Management Service, 306NLRB 393 (1992). DeWald™s ‚‚bargain from scratch™™ and
‚‚you could lose all your benefits™™ remarks were in violation
of Section 8(a)(1) of the Act. Along with DeWald™s other re-
marks, his statement implying that the plant would close if
the Union came in was in violation of Section 8(a)(1) of the
Act. Likewise DeWald™s statements made to Lozano set out
above violated Section 8(a)(1) of the Act.8E. The Alleged 8(a)(1) Violations of GeraldWayneBoyer
Gerald Wayne Boyer was a production supervisor. Em-ployee Rex Alan Rife was first against the Union and then
became a union supporter. Boyer was aware that Rife had
been a procompany man. When Rife commenced wearing a
union button, in January 1995, according to Rife, Boyer
asked him, ‚‚Why I started wearing the buttons.™™ Boyer alsosaid that ‚‚he didn™t think that we needed a union.™™ Rife told
Boyer that he had ‚‚changed [his] mind about [his] stand on
the Union™™ that he ‚‚felt like the Union would do [him] and
[his] family more good at that time, than not having [a]
Union.™™ Boyer admitted a conversation with Rife about the
Union but denied he had asked Rife why he was wearing the
union button. He admitted that he said that he believed a
‚‚union was not needed in the factory.™™ Boyer denied that
he had interrogated Rife.Prior to Rife™s defection to the Union he had asked Boyerwhether he could wear or produce antiunion T-shirts and but-
tons. Boyer, after contacting Godsell, told Rife that ‚‚it was
all right that he do that.™™Considering the relationship between Boyer and Rife it ap-pears reasonable that Boyer would have asked Rife why he
began wearing the union button. I credit Rife, demeanor con-
sidered. I find that Boyer™s interrogation of Rife as above de-tailed violated Section 8(a)(1) of the Act. See RossmoreHouse, supra.F. The Alleged 8(a)(1) Violations of Terry ConleyTerry Conley was an area production manager. Accordingto employee Smythe, Conley phoned him and asked him
whether he had changed his mind about the Union ‚‚like ev-
erybody else ... because everybody was pretty madŠupset

about it the next day.™™ Smythe answered, ‚‚Terry, I don™t
know. I mean, I am telling you, they™re messing up, I don™t
know why they did this.™™ Conley then mentioned there was
to be a union meeting. Smythe replied that he was going to
the meeting. ‚‚I would see what I could find ... out for

you.™™Among other things Smythe reported to Conley after themeeting ‚‚they have got to get something going here, or there
is going to be a union.™™Conley testified that he knew that Smythe had beenantiunion and had said that the ‚‚Union was a bunch of
bullshit.™™ ‚‚He talked about going to meetings ... and com-

ing back and telling the Company what they had to say.™™
Smythe was ‚‚gung ho for the company.™™ Conley admitted
conversations with Smythe but denied any interrogations.As in the case of Boyer it seems reasonable that Conleywould have asked Smythe if he were defecting from the
Union. I credit Smythe, demeanor considered. Conley™s inter-
rogation was in violation of Section 8(a)(1) of the Act.G. The Alleged 8(a)(1) Violations of Mike SerdinakMike Serdinak was a quality manager. According to em-ployee Brubaker, Serdinak in January 1995 said that it was
‚‚probably the truth™™ that the Respondent would bargain
from scratch. Brubaker defined bargaining from scratch ‚‚the
term bargaining from scratch means that you™ve got to start
with nothing and begin with nothing.™™Serdinak admitted a conversation with Brubaker but de-nied any reference to bargaining from scratch. He admitted
saying, ‚‚In collective bargaining there is give and take and
there™s no guarantee that you™ll end up with more or less in
wages or benefits.™™The statement attributed to Serdinak was not of such adefinite character as to constitute an 8(a)(1) violation.H. The Alleged 8(a)(1) Violations of LeonardDewayneWood
9Leonard Dewayne Wood was a production foreman. Ac-cording to employee Smythe around January 5, 1995, he had
a conversation with Wood in Wood™s office. Wood said, ‚‚if
we got a union in, that it wouldn™t matter. Because they
won™t listen to you .... It 
won™t do [no] good.™™ Smythewas wearing a union button at the time Wood testified of the
conversation. ‚‚I ... tried to let Rodney know that there

wasn™t no guarantee that he was going to get any of those
things.™™ ‚‚Like things like we were talking about what the
Union could do and what they couldn™t do. What the Com-
pany might do, what the Company may not do.™™ ‚‚I told
Rodney what I felt the Company may or may not do.
Straight up.™™VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00433Fmt 0610Sfmt 0610D:\NLRB\324.057APPS10PsN: APPS10
 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10One of the Respondent™s objections read as follows:1. Through the rhetoric of the Union™s representatives, in-plantagents, and supporters, religious-related fear, prejudice and in-
timidation was injected into the Union™s organizing campaign
and the election process by the making of irrelevant, improper,
inflammatory, threatening, and coercive religious-related state-
ments and appeals.This objection was aimed primarily at a statement which includedthe words ‚‚Mark of the Beast™™ (see, infra) which Lozano was al-
leged to have addressed to another employee. Of this remark the
hearing officer wrote, ‚‚The Employer asserts that Lozano™s ‚Mark
of the Beast™ statement ‚spread like wildfire through the entire facil-
ity.™™™11Bell testified,The Spanish community and I developed a close relationshipto get migrant workers into our factory and so I always heeded
these recommendations because they were always good. I al-
ways asked for good people who wouldn™t cause trouble and
that would fit in with the other employees and I always got
good recommendations.12Lozano™s several years as a stellar employee for the Companyis proof that his felony conviction was not job related. Bell™s specu-
lation that Lozano™s background was counter to the Company™s drug
free plant is spurious for who could he better as a protagonist for
the Company™s policy than Lozano, a rehibilitated drug user and
trafficker who was devoting his life among other things to a drug
free world.13Thus, Bell conceded that a mistake could be made on an appli-cation.In view of Wood™s testimony, I am convinced that Woodgave Smythe the impression that it would be futile for the
employees to chose a union. Thus Wood™s remarks were in
violation of Section 8(a)(1) of the Act.I. The Discharge of Alfredo LozanoThe Respondent insists that Alfredo Lozano was dis-charged because of falsification of his job application. As
stated in the Respondent™s brief, ‚‚One of the questions in
the application form called for Lozano to state whether he
had ever been convicted of a criminal offense other than a
traffic violation. In response to this question Lozano re-
sponded no. In fact Lozano had been convicted and incarcer-
ated for violating a federal felony statute selling cocaine.™™Lozano signed his name at the end of the application,certifying that the information he had given was true
and complete and that his giving any false information
or withholding any information could be cause for his
discharge.Lozano was arrested on December 6, 1985, according toa newspaper article, as a suspected cocaine dealer. In 1986,
Lozano was convicted and sentenced to 42 months confine-
ment at Lexington, Kentucky. He was hired by the Respond-
ent in 1992. The union campaign commenced at the Re-
spondent™s facility in October and November 1994 with
which Lozano became affiliated. A petition for an election
was filed on December 22, 1994. The election was held on
February 10, 1995, which the Union won. The Respondent
filed objections to the election which were heard on March
20, 1995. Lozano, who testified as a witness called by the
Union, revealed that he had been convicted of felony.10OnMarch 28, 1995, Lozano was discharged. On July 20, 1995,
the Union was certified as the bargaining agent. The matter
is now on appeal.Lozano was hired by Joseph B. Bell, the then human re-sources manager. Bell did the ‚‚hiring, firing, discipline,
fringe benefits, safety, various committees all things related
to personnel functions.™™Bell said that Lozano first came to his office with DavidAntu from the Spanish-speaking community.11Bell ‚‚hadworked with these people a lot.™™ Antu introduced Lozano toBell and said that he recommended him and that he was ‚‚agood man.™™ He was represented to be a preacher who
‚‚couldn™t make enough money™™ by preaching and needed a
job. This meeting took place ‚‚within a month of the time
[he] was offered a job.™™Lozano and Antu were told by Bell that the Respondentonly hired through the State Employment Office, which did
the preliminary screening of employees, and that Lozano
should go there and get on the Uniroyal list. (The employ-
ment office was familiar with the type of employees the Re-
spondent hired.) Lozano went to the employment office
where his name was placed on the Royalite list.Later Bell called Lozano to come in and make out an ap-plication for employment. Lozano tendered an application
which Bell reviewed. During all employment interviews Bell
testified that he said, ‚‚we do a drug screen and a criminal
records check and verification of employment and I™ll get in
touch with you as I get these things done.™™ According to
Bell the check was never conducted. Although the Respond-
ent had no written policy against hiring felon drug traffickers
and though Bell had hired felons he claimed that he would
not have hired Lozano.Bell had hired two felons who were on parole. One of thefelons, Larry Harrall, a policeman, was convicted of partici-
pating along with other policemen in a burglary. ‚‚I decided
[that] it [the offence] wasn™t job related. And I hired him.™™
‚‚I didn™t think that there was anything relative to this rob-bery and burglary that would tie in with that job.™™ ‚‚I always
tried to match and see whether the felony was job related.™™
In reviewing Lozano™s offense Bell implied that his offense
would be a bar to employment, ‚‚[b]ecause of the Company™s
position as regards drugs and drug use.™™ (The Respondent
insisted on a ‚‚drug free work place.™™) ‚‚I would not have
a job match like that.™™12Bell testified when asked whether he had ever experienceda misrepresentation on an application, he replied, ‚‚On the
misrepresented on the application, no. Well, there was a mis-
take once, which I recall a fellow marking that he™d been
convicted of a felony when it wasn™t.™™13Bell also had hiredpersons who had been drug users.Bell also testified: ‚‚[I]f a supervisor knew of anyone whohad been hired who was a known drug user, abuser or traf-
ficker, it was their duty and responsibility to report it to
someone of higher management.™™ Supervisors apparently did
not follow this admonition in regard to Lozano, that is, if
they were telling the truth.Lozano was born and lived in Chicago while a youth. Hebecame a part of a youth gang in Chicago that was engaged
in criminal activities. His life was hazardous and combative.
It was a hard life and unlawful. He ended up in a reform
school from where he received his high school diploma.
Thereafter Lozano engaged in the restaurant business in War-
saw, Indiana, where he got mixed up in the using and sellingVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00434Fmt 0610Sfmt 0610D:\NLRB\324.057APPS10PsN: APPS10
 435UNIROYAL TECHNOLOGY CORP.14Rife detailed the promises of the Promise Keepers.The first one is honor GodŠor honor Jesus Christ throughprayer, worship, and obedience to his word, and the power of
the Holy Spirit.Number two is, pursue vital relationships with a few othermen, understanding that I need brothers to help me keep my
promises.Promise three is, practice spiritual, moral, and ethical and sex-ual purity.Four is to build strong marriages and families through love,protection and biblical values.Number five is support the mission of my church by honoringand praying for my pastor and actively giving my time and re-
sources.Six is to reach beyond any racial and denominational barriersto demonstrate the power of biblical unity.And seven is to influence my world, being obedient to thegreat commission.And the great commission is Matthew 28, 19 and 20.15Incongruously DeWald testified that he did not know ofLozano™s conviction although he thought the Respondent was help-
ing a convict. Indeed it is extremely unlikely that DeWald would not
have asked his friend Lozano for further details about the newspaper
account such as whether Lozano was convicted and served time or
that Lozano would not have revealed these things to him.16Respecting credibility it is significant that all the Respondent™switness who testified on the subject denied that they had heard that
Lozano was ‚‚convicted or imprisoned.™™ This testimony was sup-
portive of the Respondent™s claim that it knew nothing of Lozano™s
conviction until around the time of the objection hearing and thus
it had not condoned it.17I credit Rife.of drugs. it was here where he was arrested, convicted, sen-tenced, and incarcerated. Accounts of this matter were car-
ried in the local newspapers. Lozano served time in the reha-
bilitation facility in Lexington, Kentucky.While at Lexington, Lozano became a born again Chris-tian. Since he left confinement he has been devoted to speak-
ing to and advising young people and others of the evils and
pitfalls of gang culture and drug use. He is a member of
Promise Keepers.14Lozano™s life has followed the Christianway of living, a fact which became well known among the
employees at the Warsaw plant. Godsell who was ‚‚on the
floor quite often™™ heard that Lozano was ‚‚a born again
Christian™™ on the floor. Belua Jean Gray, a company clerk,
testified that Lozano told her that he was a born again Chris-
tian and ‚‚talked about it ... at length.™™ Earl Alan Meck,

a production planner, testified that he knew that Lozano was
a born again Christian. According to Meck, Lozano was well
versed in the Bible and was concerned with young people
and wanted to help them.Supervisor DeWald and Lozano shared religious talks andwere friends. DeWald testified that in the spring of 1994
Lozano ‚‚pulled out ... a newspaper clipping concerning a

police chase involving a helicopter and stated something
about a notorious drug dealer in this area had ended up being
arrested.™™ Lozano asked DeWald to take the clipping home
to his wife. According to DeWald he did not report this in-
formation to his bosses because he and his wife thought ‚‚it
was something that the company had ... was working with

the judicial system in trying to reform a convict.™™ (Emphasisadded.)15Lozano had told DeWald that he was ‚‚a bornagain Christian™™ and discussed religious matters with him.
Lozano testified that he told DeWald that he had been incar-
cerated in a prison and the reason.DeWald alluded to Lozano™s ‚‚trouble™™ in front of em-ployee Crawford.Production Foreman Leonard Dewayne Wood testified thatLozano ‚‚made many statements of a rough life but he never
said he was convicted of anything.™™16Employee Rex Alan Rife testified credibly that ‚‚He toldme that he was a Christian and that was apparent ... he

showed that he was Christian by his T-shirts and everything.
They had Christian like slogans on them and Bible verses.™™
According to Rife, Lozano told him ‚‚that he met the Lord
in prison ... how he had been arrested for cocaine sales.

[H]e told me about when he was a kid in Chicago, he was
in a gang ... he explained to me some of the things that

happened to him since he was in the gang ... that through

the grace of the Lord, that he was changed.™™ Lozano and
Rife were both members of the Promise Keepers.In a conversation at which DeWald, Rife, and Lozanowere present, according to Rife, Lozano told DeWald, ‚‚He
told him about how he had been in the gangs when he was
a kid, that he hadŠyou know, he had been shot and he had
been knifed, and he had been in fights. And he got into
drugs. And his arrest, and his incarceration ... for his drug

dealing ... about how he had met the Lord in person. And

he had gotten involved in a prison ministry. And it had
changed his life.™™17Rife testified further that he and Production Planner EarlAlan Meck discussed Lozano™s involvement in drugs and his
incarceration. Meck and Lozano were both born again Chris-
tians ‚‚we kind of [drew] strength from each other.™™ ‚‚[H]e
seemed to know more about the bible than I did and I would
ask him questions.™™ Rife testified that Lozano™s conviction
was ‚‚pretty much common knowledge on the floor.™™Zorn, among other things, testified creditably that Lozanosaid that he ‚‚had been arrested and served 42 months in
prison for his sale of drugs.™™ Zorn described Lozano™s work
in the community. ‚‚[T]he work was involvement with youth
groups and the children of the community, teaching them
against drugs, [and] against gangs .... I 
would have to saythe Employer knew, because it had been on T.V. and in the
papers.™™ Employees in the plant also knew these facts and
that Lozano had been convicted of drug trafficking and
served time. ‚‚We talked about it quite a bit. It was a big
topic of conversation.™™ The people who signed the petition
to bring Lozano back to work knew about his ‚‚criminal
past.™™Lozano testified that he had told Wood that he had beenconvicted of the sale of drugs and had spent time in prison.
Wood responded, ‚‚Everybody has a past, Alfredo. As long
as you™re a hard worker I was going to have a job. Not allof us are proud of everything ... we [have] done.™™
The credited evidence is that Lozano did not attempt toconceal his past from the Warsaw employees or superiors
and that both his criminal past and Christian conversion was
well known through the Warsaw plant.As noted Lozano was an exemplary employee. He cooper-ated with management by working overtime when others re-
fused; he worked on special projects and developed trainingVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00435Fmt 0610Sfmt 0610D:\NLRB\324.057APPS10PsN: APPS10
 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18This was demonstrated by 76 employees signing a petition toput him back to work.19Supervisor Gerald Boyer described Lozano:He was very vocal about being pro-union. He was also statingthe same kind of things that was in their [the Union] literature
... . I surmised that he was ... definitely an in-house orga-

nizer.20Tim Ellis did not testify in these proceedings but did testify inthe objections hearing. In the objections hearing he testified that he
and Lozano were ‚‚pretty close friends.™™ He, until the time of the
Union™s appearance, went to several promise keeper meetings with
Lozano. He told Lozano ‚‚I really am not for the Union because of
my biblical thoughts™™ and Lozano said he could ‚‚bring in a hundred
verses as to why it™s ok to support the union.™™Ellis was opposed to the Union and wore a ‚‚vote no pin.™™ Hewas opposed to unions ‚‚because of [his] religious views.™™ Appar-
ently Ellis and Lozano engaged in many conversations in which the
Union was the subject. In one of these Ellis testified that Lozano
said, ‚‚if I wouldn™t stand up for against the management of Royalite
and support the Union, that I was the same type of person that
would end up taking the mark of the beast on my forehead in the
last days.™™ I consider this testimony a fabrication.21Why Godsell did not learn about Lozano™s felony incarcerationis not credibly explained in the record.22According to Boyer he had recommended to Godsell disciplinefor Lozano over the incident. Godsell did not act.23DeWald had denied that he had knowledge of Lozano™s convic-tion. I find that DeWald™s answer was false.programs. He fitted well in the Warsaw work complimentand was respected by his fellow employees.18He was con-sidered a valued employee. On one occasion when Lozano
was about to quit Godsell persuaded him to stay.Everything went well for Lozano in the workplace untilafter the Union commenced its organizational campaign.Lozano became a union partisan some time in November1994. He wore a union button and openly tried to persuade
other employees to support the Union.19According to Godsell in late December 1994, an em-ployee, Tim Ellis, came to Godsell ‚‚alleging that Mr.
Lozano was using religion and the mark of the beast to try
to intimidate him into voting for the Union.™™ Godsell quoted
Ellis ‚‚that he was telling him that a man had to take a stand
and, if a man wouldn™t stand up for what was right, that he
would have the mark of the beast and be dammed.™™20Godsell immediately conferred with Gutfreund at corporateheadquarters. The next morning Godsell approached Lozano
with the allegations against him. ‚‚I told him that, you know
he had been accused of trying to use religion and the mark
of the beast to persuade people and intimidate people into
joining the Union.™™ Godsell did not mention Ellis as the
source of his information. ‚‚He [Lozano] denied that he had
done anything like that.™™ Godsell was in possession of these
facts about Lozano at this time. Lozano was a union sup-
porter; Ellis and Lozano participated in Bible studies together
and their religious beliefs were a common bond; Lozano was
‚‚very outspoken when it came to religion; Lozano wore ‚‚re-
ligious oriented clothing™™; Lozano was a member of Promise
Keepers; Lozano was a ‚‚very religious man™™ and ‚‚a good
worker™™; ‚‚fellow workers thought a lot of him.™™ All this
Godsell learned ‚‚from being on the floor, talking to employ-
ees.™™21After Godsell™s discussion with Lozano he did not inves-tigate the mark of the beast incident further. To this question
Godsell answered, ‚‚Yes.™™ ‚‚You conducted no further inves-
tigation because you believed, Mr. Lozano, correct?™™ (Em-phasis added.) Like Godsell I believe Lozano; I think he isa credible witness.22The alleged mark of the beast incident remained dormantuntil after the representation election which was won by the
Union even though the Respondent put on a strenuous cam-
paign fight salted with unfair labor practice (see, supra)
against the Union. In spite of Godsell™s belief in Lozano™s
credibility, the mark of the beast was resurrected in the Re-
spondent™s objections filed with the Board.During the investigation of the objections, according to theRespondent™s witnesses, it was brought to the attention of the
Respondent™s attorney that Lozano was a felon and that he
had not disclosed it on his job application. Thus, at the hear-
ing on objections, the Respondent™s attorney showed Lozano
his job application and asked him whether his answer to the
question on his application to wit, ‚‚Have you ever been con-
victed of any criminal offense other than a traffic violation?™™
was true. Lozano readily answered, ‚‚No.™™ Lozano also free-
ly admitted that he had been convicted of a felony for dis-
tributing cocaine. Lozano further testified that the crime was
committed in 1984 and that he was convicted in Warsaw and
that he served time for it; 42 months at a Federal prison in
Lexington, Kentucky. His sentence was 5 years. Thus on
March 21, 1995, the Respondent had proof from Lozano™s
mouth that he was a felon who had been convicted of distrib-
uting cocaine and spent time in prison. Additionally, the Re-
spondent knew that his job application did not reveal these
facts and that Lozano attributed this fact to his having made
a mistake in checking no on the question concerning such
subject.Gutfreund kept abreast of the Lozano affair. Godsell andDobersch were his sources. According to Godsell, prior to
the objections hearing he had learned from the Respondent™s
attorney that Lozano had a felony conviction for drugs. The
attorney told Godsell he had obtained the information from
DeWald.23Godsell confronted DeWald who confirmed thestory. When Godsell was asked if DeWald told him how
long he had this information, Godsell answered, ‚‚His com-
ment, I think, was I thought it was common knowledge on
the floor.™™ Godsell testified that on the day he found out
about Lozano™s felony conviction on his own initiative he
checked his job application. ‚‚[O]ut of curiosity, I had looked
at his application and saw that the application was marked
no.™™ Godsell immediately contacted Gutfreund and relayed
this information. ‚‚You sent it directly to the top side.™™
‚‚Yes, sir.™™ Although Lozano had readily admitted to all
these charges Gutfreund did a computer search and when
Lozano™s criminal conviction was confirmed thereby he di-
rected Godsell to go to ‚‚the library, try and get the articles,
[newspaper accounts] and go to the state police.™™At Gutfreund™s direction Lozano was suspended on March21, 1995, because it came out at the objection hearing that
there was ‚‚just evidence that he had been arrested.™™
Dobersch and Godsell met with Lozano. According to
Godsell, Dobersch told Lozano ‚‚that it had come to our at-
tention that there may be a falsification there on his applica-
tion and we were suspending him until we completed the in-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00436Fmt 0610Sfmt 0610D:\NLRB\324.057APPS10PsN: APPS10
 437UNIROYAL TECHNOLOGY CORP.24In a memo of the event it is reported Lozano said ‚‚that he hadfilled out many applications and most of them asked if you had been
convicted in the last 5 years, this is a mistake on my part and a tech-
nicality on your part.™™25It is significant that Godsell, Warsaw plant™s highest human re-sources officer, made no recommendation.26The Respondent uses a different application at the present time.It requires the employee to disclose only that he has been convicted
of a felony in the past 7 years.27The above facts were common knowledge on the floor of theplant. These matters in mitigation which were offered by Lozano
were of no persuasion to Dobersch, because Gutfreund had already
made an irreversible decision to fire Lozano. This meeting was hyp-
ocritical and window dressing.28Dobersch said he didn™t believe Lozano, because ‚‚Al is a verygood worker. It was out of character.™™ The credited record reveals
that Lozano would have been ‚‚out of character™™ if he had delib-
erately answered the question ‚‚no.™™29The Respondent had no written rule on the subject of applica-tion falsification.30Such an inquiry of the character was not held before Lozano™ssuspension.vestigation.™™ Lozano responded that he had marked the ques-tion ‚‚no™™ because most applications had said, ‚‚have you
ever been convicted of a felony within the last five years.™™24Thereafter Gutfreund sent Godsell to Chicago on two oc-casions to gather information on Lozano™s past.Lozano was discharged by Gutfreund on March 28,1995.25Dobersch testified that when Gutfreund told him todischarge Lozano, Gutfreund said, ‚‚based on the facts we
had, and what we knew of Al Lozano, and that he had fal-
sified his recordsŠand that if he didn™t falsify his records,
he wouldn™t have hired him, and we discharged him.™™Dobersch testified that Lozano was fired ‚‚because of themisrepresentation of the felony question™™ on his job applica-
tion.26Lozano was summoned to a meeting on March 28, 1995,in the office of Dobersch. Dobersch described the purpose,
‚‚The purpose of the meeting was to hear from Al, basically,
his side of the story. It was WHY did he falsify his employ-
ment record.™™ Dobersch testified that in respect to calling the
meeting Gutfreund said, ‚‚this is not aŠa normal thing to
discharge people, get Al in, let™s hear if there are any other
items that have been over looked.™™ Present were Lozano,
Zorn, Dobersch, and Jean Gray.Dobersch testified that in the meeting Lozano told him‚‚that he had a terrible youth. He got in with the wrong gang.
And he did some terrible things, including trafficking in
drugs, fights, intimidating people, had weapons, was almost
killed. But somewhere along the line, he became very, very
religious. And he wanted to put all that behind him. [H]e
told me that he was counseling youngsters not to go the path
that he had gone before ... and was counseling them not

to get involved in drugs.™™27Dobersch also testified that ‚‚Al said that it was done [the‚No™ in his application] in error.... He 
made a mis-take.™™28Dobersch also quoted Lozano as saying that ‚‚hewas in a hurry, and in an error, he didn™t read it correctly.™™Dobersch was asked whether he took ‚‚in account mitigat-ing circumstances or make any investigation™™ concerning
Lozano. Dobersch answered, ‚‚I knew his work record. I lis-
tened to what Al had said. And it all boiled down to AlŠ
Al™s defense was I did not read the application.™™ Dobersch
reported to Gutfreund, ‚‚There were no new facts.™™
Gutfreund directed Dobersch to fire Lozano ‚‚for falsification
of an employment application.™™According to Dobersch he felt that Lozano should havebeen terminated ‚‚[b]ecause I believe, if you start bending
the rules, then you have no rules. ... I would have been

bending the rule where it says you cannot falsify information
on your [application].™™29Dobersch was asked if he believed Lozano™s defense. Heanswered, ‚‚No, not really.™™Gutfreund described his involvement in the Lozano dis-charge in great detail in the record. Gutfreund testified that
on March 16, 1995, Godsell reported to him that DeWald
had been threatened by Lozano who had been in jail.
Gutfreund told him to check Lozano™s file. Godsell reported
that he had checked Lozano™s application, ‚‚he hadn™t been
to jail, he hadn™t been convicted of a felony.™™ Gutfreund or-
dered a NEXUS/LEXUS on Lozano and discovered news-
paper articles about his crime, thereafter, he directed Godsell
to check the library and the Respondent™s lawyers and the
state police. Gutfreund contacted Bell who told him, accord-
ing to Gutfreund, that he did not know that Lozano had a
record of a conviction for a felony. Bell said he hired
Lozano, because he was a minister and was ‚‚down on his
luck.™™ And that he would do a good job. Gutfreund then di-
rected the Respondent™s lawyers to ask Lozano at the objec-
tions hearing whether he had been convicted of a felony.
Lozano™s testimony was reported to Gutfreund, who directed
Godsell and Dobersch to have ‚‚a disciplinary airing with
Mr. Lozano™™ in which Lozano could make statements on his
behalf. Gutfreund suggested specific questions ‚‚did he read
the application ... did he know what it said ... did he

falsify the information, if so why.™™ According to Gutfreund
he suggested these questions ‚‚an employee irrespective of
the circumstances, is always given an opportunity to explain
themselves, you know, before any [discipline] is made.™™
Gutfreund directed that unless the information obtained in
this way would exonerate Lozano he should be suspended.30‚‚I wanted a full and complete and formal record.™™ After the
suspension Gutfreund sent Godsell to Chicago to get records
on Lozano. At the time Gutfreund knew Lozano was
prounion and had been informed by Godsell of the ‚‚mark
of the beast™™ incident. He advised Godsell, ‚‚you tell him
that, if an individual wants to promote the Union, he does
it in non-work areas and in non-work time, [that], in any
event, he was not allowed to threaten people.™™Gutfreund admitted he knew from ‚‚miscellaneous employ-ees ... back through the grape vine ... to Steve Godsell

to myself™™ that Lozano was ‚‚active in his church ... he

was doing ... these good Christian things.™™ Gutfreund fur-

ther testified, ‚‚I had a case in which did we have or did we
not have a falsification. The answer was either yes or no.
And, if it was yes, the guy was fired.™™ (Emphasis added.)Gutfreund was asked if he knew that there was a falsification
and that Lozano would be fired, why did he direct the sec-
ond or exit meeting with Lozano. He replied, ‚‚Well, it™s a
matter of principle, of judicial review, where a person who
is charged has [this] fundamental, [you have, rights] you
know, to be able to step forward and to say anything they
want to have, you know, on their own behalf.™™VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00437Fmt 0610Sfmt 0610D:\NLRB\324.057APPS10PsN: APPS10
 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
31Employees had petitioned the Company to keep Lozano in itsemploy.32Thus in Lozano™s case Gutfreund arbitarily and out of hand re-jected these things which are generally considered in mitigation by
reasonable men.33Gutfreund did not follow his procedure in Lozano™s case.34‚‚[T]he ‚real motive™ of the employer is an alleged Section8(a)(3) violation is decisive.™™ NLRB v. Brown Food Store, 380 U.S.278, 287 (1965). ‚‚It is the ‚true purpose™ or ‚real motive™ in hiring
or firing that constitutes the test.™™ Teamsters Local 357 v. NLRB,365 U.S. 667, 675 (1961). ‚‚Section 8(a)(3) prohibits discrimination
in regard to tenure or other conditions of employment to discourage
union membership.... It 
has long been established that a findingof violation under this section will normally turn on the employer™s
motivation.™™ American Ship Building Co. v. NLRB, 380 U.S. 300,311 (1965).Prior to the time that Gutfreund directed the discharge ofLozano he had not seen the notes taken at the exit meeting.
‚‚I had a verbal review with Jim Dobersch, you know, both
prior to and after the meeting.™™Further testifying Gutfreund said, ‚‚if there was any miti-gation, you know, what was relative to that [falsification],
and I have to decide, its very simple right there, if I am
going to allow a petition from the floor31from fellow em-ployees or testimony from friends, neighbors, or the likes, or
words from supervision or fellow employees that an individ-
ual is a good employee, having made that decision once, if
that™s what I can order to be mitigating circumstances, then
our rule relative to falsification is just hereby declared from
a court standpoint and the law and the EEO and everything
else completely null and void ....™™
32‚‚I would not permita falsification to be mitigated based upon an individual™s
popularity or alleged work record or the fact that they were
Christian or they were any religious sect or they were white
or they were black, or they were anything else.™™According to Gutfreund he was ‚‚protecting the integrityof the rule.™™Gutfreund testified that the investigation of Lozano wasprompted by an alleged threat Lozano made to DeWald.According to Gutfreund he had seen Lozano™s job applica-tion before the objections hearing and that after the hearing
counsel told him that Lozano had admitted his criminal
record and he had claimed he had ‚‚misunderstood.™™Gutfreund testified that it was a ‚‚dead certainty™™ that theLozano discharge would come before the Labor Board. ‚‚I™m
going to be prepared, you know, for every eventuality.™™
Gutfreund was a supererogatory witness who gave the im-
pression of covering up the real motive for Lozano™s dis-
charge.Godsell testified that in respect to discharges, ‚‚Youweight the circumstances, you weigh the various factors, and
you look at mitigating circumstances.™™33Lozano credibly testified that before he went to the rep-resentation hearing he did not know he had misrepresented
anything on his job application; that he had told Supervisors
Wood and DeWald about his past and that he had been in
jail for possession of cocaine with intent to distribute; that
he talked to about 40 or 50 employees about his conviction,
incarceration, and conversion; that he never tried to conceal
his record from other employees; that he did not realize that
he marked his job application with a ‚‚no™™; that he and
DeWald embraced each other often.After Lozano™s discharge the Respondent issued a memo-randum dated March 29, 1995, to its employees rationalizing
its action in discharging Lozano. In its memorandum the Re-
spondent recited the ruleUnder the Company™s rules and policies, misrepresent-ing or omitting information on a job application or dur-
ing the interview/hiring process may result in termi-
nation, depending upon the nature of the misrepresenta-
tion, error, or omission. Significantly, a statement tothis effect, warning applicants of the possible con-sequences of supplying erroneous information, appears
on the application itself. While not every subsequentlydiscovered error or omission will result in the employ-
ee™s discharge, if the omitted or misrepresented fact
would have caused the Company not to hire the em-
ployee (had the Company known about it at the time),
then it is the Company™s practice to terminate that per-
son. [Emphasis added.]Bell who hired Lozano had no difficulty hiring a police-man who had been convicted of a felony burglary or employ-
ees who had been drug users.Conclusions and Reasons ThereforIt is well established that the General Counsel under theAct bears the burden of proving an unlawful discharge. Once
the General Counsel has established a prima facie case of
possible discrimination; however, it becomes the Respond-
ent™s burden to show that the employee would have been dis-
charged even though the employee was a union activist who
was engaging in union activities: See Wright Line, 251NLRB 1083 (1980), and Manno Electric, 321 NLRB 278(1996). ‚‚[A]n employer may hire and discharge at will so
long as his action is not based on opposition to union activi-
ties.™™ NLRB v. Little Rock Downtowner, Inc., 341 F.2d 1020,1021 (8th Cir. 1965). ‚‚[A]bsent [a] showing of antiunion
motivation, [an] employer may discharge [an] employee for
[a] good reason, [a] bad reason, or for no reason at all
....™™ 
O.A. Fuller Supermarkets
, 374 F.2d 197, 198 (5thCir. 1967). However, the ‚‚mere existence of [a] validground for a discharge is no defense to a charge that the dis-
charge was unlawful, unless the discharge was predicated
solely on those grounds, and not by a desire to discourage
union activity.™™ NLRB v. Symons Mfg. Co., 328 F.2d 835,837 (7th Cir. 1964).34‚‚A justifiable ground for dismissal isnot defense if it is a pretext and not the moving cause.™™
NLRB v. Solo Cup Co., 237 F.2d 521, 525 (8th Cir. 1956).‚‚[T]he ‚real motive™ or the employer in an alleged Section
8(a)(3) violation is decisive.™™ NLRB v. Brown Food Store,supra at 287.The Respondent maintains that the Respondent dischargedLozano for the sole reason that he falsified his application
for employment. The General Counsel asserts that the Re-
spondent discharged Lozano because of its desire to discour-
age union activities and that the Respondent™s reason for dis-
charge was pretextual.To support his contention the General Counsel has pro-vided credible evidence from which it may be derived: that
the Respondent was adamantly antiunion and to such a de-
gree as to commit unfair labor practices in order to discour-
age employees from voting for the Union; that the Respond-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00438Fmt 0610Sfmt 0610D:\NLRB\324.057APPS10PsN: APPS10
 439UNIROYAL TECHNOLOGY CORP.35Apparently DeWald considered the Respondent to be a humaneemployer since he thought the Respondent had hired Lozano under
a rehabilitation program, ‚‚working with the judicial system, in try-
ing to reform a convict.™™ Moreover the Respondent helped employ-
ees who disclosed their drug habits and sought help. Bell testified,
‚‚If a person is an employee and has a problem with drugs and he
comes forward and says, I™ve got this problem I need rehab ...

then we would arrange it for him.™™36‚‚I always heeded these recommendations because they were al-ways good.™™37Bell was asked if an employee revealed that he sold drugs tosupport his habit what would happen to him. Bell answered, ‚‚I
don™t know.™™ A user would have been given help by the Respond-
ent.ent™s hiring policy allowed the hiring of felons; that sinceLozano™s felony conviction was well known on the floor of
the plant and the Respondent required supervisors to report
the presence of felons in its work force, it may be reasonably
inferred that the Respondent knew of Lozano™s background
well before the objections hearing; that the alleged investiga-
tion and hearing afforded Lozano was orchestrated as win-
dow dressing to legitimatize and cover up the employer™s
real motive because the Respondent had already determined
to discharge Lozano before Lozano™s alleged hearing. The
discharge was a fait accompli at the time of the alleged hear-
ing; that the Respondent™s refusal in accordance with its
usual policy to consider matters in mitigation, which
Lozano™s excellent work record, his complete rehabilitation,
and his service to the community as a proponent of a free
drug world (which in its nature was compatible to a free
drug plant) warranted, indicated that the Respondent™s pre-
conceived purpose was to utilize Lozano™s discharge as a
means of discouraging union activity; that Lozano was an ex-
cellent worker of high moral character and one not likely to
be discharged for the reason given; that Lozano was a strong
union partisan whose discharge would eliminate a union vote(the vote was 62 for the Union and 60 against the Union)
and encourage other employees to abandon the Union, thus
reducing the Union™s bargaining strength; that Lozano was
discharged shortly after he had testified against the Respond-
ent in the objections hearing; that Lozano™s background was
tolerated until it was to the Respondent™s antiunion purpose
to discharge him; that Lozano made an honest mistake in an-
swering the felony question on his job application; that the
alleged ‚‚mark of the beast™™ utterance became a major issue
only after the Union won the election and the Respondent
wanted to upset it; that there was a conflict of testimony
among the Respondent™s witnesses; and that the Respondent
had no written policy on discharge for falsification of an ap-
plication or on the hiring of a drug trafficker; and that the
Respondent™s seemingly inhumane35treatment of Lozano, agood man and a good employee and a known union partisan,
can be explained only in terms of the Respondent™s antiunion
animus. I find that the General Counsel has established a
prima facie case.Gutfreund insisted at the hearing that Lozano was dis-charged for falsification of his job application for which
there could be no mitigation. (He must protect the integrity
of the rule.) However, in the memorandum to the employees
appears this language,Under the company rules and policies misrepresentingor omitting information on a job application or during
the interviewing process may result in termination, de-pending on the nature of the misrepresentation, error
or omission.... 
While not every subsequently discov-ered error or omission will result in the employee™s dis-
charge, if the omitted or misrepresented fact wouldhave caused the company not to hire the employee (hadthe company known about it at the time) then it is thecompany™s practice to terminate that person.™™ [Empha-sis added.]This rule appears to have been cut to fit the Lozano case,since no such written rule seems to have been in place. If
the rule applied (as it appears to have been from the memo-
randum), it must be concluded that Lozano would not have
been fired if the alleged misrepresentation would not have
caused the Respondent not to hire him even though a mis-
representation appeared on his employment application.Bell was the hiring officer. Following the Company™s linehe asserted that he would not have hired Lozano because the
Respondent ran a drug free workplace. This reason doesn™t
seem reasonable or persuasive, because Lozano™s objection to
drugs was at least as strong as that of the Respondent.
Lozano was a prospective ideal employee in this respect.
Moreover, Bell had no difficulty hiring felons and past drug
users, even a convicted thief. Indeed, the chances are favor-
able that Bell might have hired Lozano even though he was
felon for he was a good worker, rehabilitated, of high moral
character and recommended by an individual from the Span-ish community in whom Bell had great confidence.36[Em-phasis added.]Although Bell said that Lozano™s conviction would nothave related well with a job in Respondent™s plant, that
seems to be negated by Lozano™s fine work record. Although
it may be argued by the Respondent that Lozano may not
have been fit to be hired surely he had demonstrated that hewas fit to be retained.37[Emphasis added.] Moreover,Lozano has demonstrated that Bell™s apprehensions were un-
founded since Lozano was an exemplary employee.On the credible evidence in this case, I cannot find thatLozano would not have been hired.Nevertheless the Respondent claims that it had an abso-lute, undeviating policy of discharging an employee for a fal-
sification on an employment application. It cites two exam-
ples the discharges of Dennis Gardner and Bryan Bruce.
Bruce was fired because of the Respondent™s policy against
nepotism. Gardner was incompetent. Neither were union par-
tisans. Neither were fired during a period when the Respond-
ent was conducting an illegal antiunion campaign. Thus, their
discharges have little resemblance to Lozano™s discharge.The Respondent™s claim that it was wedded to a policythat demanded discharge without recourse for falsification of
an employment application was a pretext to cover its real
motive. The credible evidence establishes that its real motive
in discharging Lozano was to discourage union activities. It
was in line with the stance taken during the election cam-
paign. If the Respondent succeeds in upsetting the election
it will have reduced the Union™s majority from two to one;
if there is a new election the majority will be, no doubt, re-
duced by the impact of Lozano™s discharge. Moreover, if an
order to bargain is finally issued the impact of Lozano™s dis-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00439Fmt 0610Sfmt 0610D:\NLRB\324.057APPS10PsN: APPS10
 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
38See Limestone Apparel Corp., 255 NLRB 722 (1981). ‚‚[A]finding of pretext means that the reasons advanced by the [Respond-
ent] either did not exist or were not in fact ruled upon thereby leav-
ing intact the inference of wrongful motive established by the Gen-
eral Counsel.™™39South Nassau Communities Hospital, 262 NLRB 1166 (1982),cited by the Respondent involves an employee who deliberately
fasified his employment application. This is not the instant case.40If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.charge, if upheld, will no doubt reduce the Union™s bargain-ing strength.I do not believe that Lozano was discharged, because heis alleged to have falsified his application. I conclude that the
reason advanced by the Respondent for the discharge of
Lozano is pretexual38and the real motive for dischargingLozano was discriminatory. The credible evidence in this
case sustains the General Counsel™s complaint regarding the
discharge of Lozano by a preponderance of the credible evi-
dence. I am convinced that Lozano would not have been dis-
charged if he had not engaged in protected union activities.
See Wright Line, supra. On the credible record it is clear thatthe Respondent offered an implausible and false explanation
for Lozano™s discharge. The discharge was for the purpose
of discouraging employees™ union affection. I find that the
discharging of Lozano, as detailed, violated Section 8(a)(1)
and (3) of the Act. See Owners Maintenance Corp., 232NLRB 100 (1977).39CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act,
and it will effectuate the purposes of the Act to exert juris-
diction.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interfering with, restraining, and coercing employeesin the exercise of the rights guaranteed them by Section 7
of the Act, the Respondent engaged in unfair labor practices
within the meaning of Section 8(a)(1) of the Act.4. By unlawfully discharging Alfredo Lozano on March28, 1996, the Respondent has engaged in unfair labor prac-
tices within the meaning of Section 8(a)(1) and (3) of the
Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I recommend that it cease and desist
therefrom and take certain affirmative action designed to ef-
fectuate the policies of the Act. Having also found that the
Respondent unlawfully discharged Alfredo Lozano, it is rec-
ommended that the Respondent remedy such unlawful con-
duct. In accordance with Board policy, it is recommended
that the Respondent offer Alfredo Lozano immediate and full
reinstatement to his former position or, if such position no
longer exists, to a substantially equivalent position, without
prejudice to his seniority or any rights or privileges pre-
viously enjoyed, dismissing, if necessary, any employees
hired on or since the date of his discharge to fill the position,
and make him whole for any loss of earnings he may havesuffered by reason of the Respondent™s acts here detailed, bypayment to him of sum of money equal to the amount he
would have earned from the date of his unlawful discharge
to the date of a valid offer of reinstatement, less his net in-
terim earnings during such periods, with interest thereon to
be computed on a quarterly basis in the manner established
by the Board in F.W. Woolworth Co.
, 90 NLRB 289(1950), and with interest to be computed in the manner pre-
scribed in New Horizons for the Retarded, 283 NLRB 1173(1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended40ORDERThe Respondent, Royalite, a Division of Uniroyal Tech-nology Corporation, Warsaw, Indiana, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Discouraging union or concerted activities of its em-ployees or their membership in United Paperworkers Inter-
national Union, AFLŒCIO, CLC or any other labor organiza-
tion, by unlawfully and discriminatorily discharging its em-
ployees or discriminating against them in any manner in re-
spect to their hire and tenure of employment or conditions
of employment in violation of Section 8(a)(3) and (1) of the
Act.(b) Unlawfully soliciting complaints from employees andexplicitly or implicitly promising to remedy or adjust them.(c) Unlawfully informing employees that choosing theUnion would be futile, that the Respondent would break the
Union, and that bargaining would start from scratch.(d) Unlawfully giving the impression of surveillance ofemployees™ union activities.(e) Unlawfully interrogating employees concerning theirunion activities and their wearing of prounion buttons.(f) Unlawfully threatening that the plant would close if theUnion came in the plant.(g) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerAlfredo Lozano full reinstatement to his former job or, if
such job no longer exists, to a substantially equivalent posi-
tion, without prejudice to his seniority or any other rights or
privileges previously enjoyed.(b) Make Alfredo Lozano whole for any loss of earningsand other benefits suffered as a result of the discrimination
against him in the manner set forth in the remedy section of
the decision.(c) Within 14 days from the date of this Order, removefrom its files any reference to the unlawful discharge and
within 3 days thereafter notify the employee in writing that
this has been done and that the discharge will not be used
against him in any way.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00440Fmt 0610Sfmt 0610D:\NLRB\324.057APPS10PsN: APPS10
 441UNIROYAL TECHNOLOGY CORP.41If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™(d) Preserve and, within 14 days of a request, make avail-able to the Board or its agents for examination and copying,
all payroll records, social security payment records, time-
cards, personnel records and reports, and all other records
necessary to analyze the amount of backpay due under the
terms of this Order.(e) Within 14 days after service by the Region, post at itsfacility at Warsaw, Indiana, copies of the attached notice
marked ‚‚Appendix.™™41Copies of the notice, on forms pro-vided by the Regional Director for Region 25, after being
signed by the Respondent™s authorized representative, shall
be posted by the Respondent and maintained for 60 consecu-
tive days in conspicuous places including all places where
notices to employees are customarily posted. Reasonable
steps shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other mate-
rial. In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed the
facility involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the notice
to all current employees and former employees employed by
the Respondent at any time since March 28, 1996.(f) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.ITISFURTHERRECOMMENDED
that the complaint be dis-missed insofar as it alleged violations of the Act other than
those found in this decision.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
unlawfully solicit complaints from our em-ployees and explicitly or implicitly promise to remedy or ad-
just them.WEWILLNOT
discourage union or concerted activities ofour employees or their membership in United Paperworkers
International Union, AFLŒCIO, CLC or any other labor orga-
nization, by unlawfully and discriminatorily discharging our
employees or discriminating against them in any manner in
respect to their hire and tenure of employment or conditions
of employment.WEWILLNOT
unlawfully inform our employees thatchoosing the Union will be futile, that we will break the
Union, and that bargaining will start from scratch.WEWILLNOT
unlawfully give the impression of surveil-lance of employees™ union activities.WEWILLNOT
unlawfully interrogate employees concern-ing their union activities and their wearing of prounion but-
tons.WEWILLNOT
unlawfully threaten that our plant will closeif the Union is in the plant.WEWILLNOT
discharge or otherwise discriminate againstyou because of your support or assistance to United Paper-
workers International Union, AFLŒCIO, CLC.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
, within 14 days from the date of the Board™sOrder, offer Alfredo Lozano full reinstatement to his former
job or, if such job no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority or any other
rights or privileges previously enjoyed.WEWILL
make Alfredo Lozano whole for any loss ofearnings and other benefits suffered as a result of the dis-
crimination against him with interest.WEWILL
, within 14 days from the date of the Board™sOrder, remove from our files any reference to Lozano™s
wrongful discharge and within 3 days thereafter notify
Lozano in writing that this has been done and the discharge
will not be used against him in any way.ROYALITE, ADIVISIONOF
UNIROYALTECH-NOLOGYCORPORATIONVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00441Fmt 0610Sfmt 0610D:\NLRB\324.057APPS10PsN: APPS10
